UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7207



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES EDWARD DODSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-106)


Submitted:   November 6, 2003          Decided:     November 21, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Dodson, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Charles Edward Dodson appeals the district court’s order

dismissing his “Motion to Dismiss” and “Affidavit of Specific

Negative    Averment”   nominally    pursuant     to   “Fed.   R.   Crim.    P.

12(B)(2).”     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     See United States v. Dodson, No. CR-94-106 (W.D.

Va. filed July 21, 2003 & entered July 24, 2003).         We dispense with

oral     argument   because   the   facts   and   legal   contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                      2